Citation Nr: 0808831	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  05-36 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a higher initial disability rating for 
service-connected left knee chondromalacia patellae, rated as 
noncompensably disabling effective from August 1, 2003, and 
10 percent disabling effective April 27, 2005.  


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1977 to March 
1978, and from November 1983 to July 2003.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2003 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia Regional 
Office (RO).  

In the decision, the RO granted service connection for 
chondromalacia patellae of the left knee, and assigned a 
noncompensable initial rating effective from August 1, 2003.  
Subsequently, in a decision of November 2005, the RO 
increased the rating to 10 percent effective from April 27, 
2005.


FINDINGS OF FACT

1.  During the period of time prior to April 27, 2005, the 
veteran's left knee had a full range of motion which was not 
limited by pain, fatigue, weakness, lack of endurance or 
incoordination.  In addition, there was no evidence of 
subluxation, locking pain, joint effusion or crepitus.  

2.  During the period of time from April 27, 2005, the 
veteran's service-connected left knee strain with arthritis 
results in painful motion, but has not for any period of 
initial rating claim resulted in limitation of motion of the 
left knee with flexion limited to less than 45 degrees, or 
extension limited by more than 10 degrees, and has not 
resulted in instability or subluxation.


CONCLUSION OF LAW

The criteria for a compensable initial disability for left 
knee chondromalacia patellae prior to April 27, 2005, or a 
rating higher than 10 percent thereafter are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5003, 5257, 5258, 5259, 5260, 5261 (2007); VAOPGCPREC 
23-97, VAOPGCPREC 9-98; VAOPGCPREC 9-04.  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in February 2003 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim for compensation, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  In addition, the 
letter adequately informed the veteran that he should submit 
to VA any additional evidence that he had in his possession.  
The Board further notes that the veteran was provided 
extensive information regarding the criteria contained in 
Diagnostic Codes 5257, 5260, 5261 in the statement of the 
case which was issued in August 2005.  The veteran was 
subsequently afforded additional opportunity to submit 
evidence, and the claim has since been readjudicated.  
Therefore, there was no prejudice as a result of the timing 
of the notification.  In addition, the Board notes that the 
veteran's claim for a higher initial rating for his left knee 
disability arises from his disagreement with the initial 
evaluation following the grant of service connection.  The 
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The Board concludes, therefore, that 
the appeal may be adjudicated without a remand for further 
notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary to decide 
the issue addressed in this decision has been obtained.  The 
veteran was afforded two VA examinations.  His service 
medical records and post-service treatment records have been 
obtained.  The Board does not have notice of any additional 
relevant evidence that is available but has not been 
obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claim.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.   

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule), which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two rating shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating. 
38 C.F.R. § 4.7.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  The 
Board has considered the entire period of claim to see if the 
evidence warrants the assignment of different ratings for 
different periods of time during these claims, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As noted above, the RO has assigned a staged rating.  In the 
original decision, the RO granted service connection for 
chondromalacia patellae of the left knee, and assigned a 
noncompensable initial rating effective from August 2003.  
Subsequently, in a decision of August 2005, the RO increased 
the rating to 10 percent effective from April 27, 2005.

The criteria for rating based on limitation of motion of the 
knee joint are set forth in Diagnostic Code 5260 which 
provides that a noncompensable (0 percent) rating is 
warranted where flexion of the knee is limited to 60 degrees.  
A 10 percent rating is warranted where flexion is limited to 
45 degrees.  A 20 percent rating is warranted where flexion 
is limited to 30 degrees.  A 30 percent rating is warranted 
where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5261, a noncompensable (0 percent) 
rating is warranted where extension of the knee is limited to 
5 degrees.  A 10 percent rating is warranted where extension 
is limited to 10 degrees.  A 20 percent rating is warranted 
where extension is limited to 15 degrees.  A 30 percent 
rating is warranted where extension is limited to 20 degrees.  
38 C.F.R. § 4.71a.

The Court has emphasized that, when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis. VAOPGCPREC 9-98.  

A veteran may potentially qualify to receive separate ratings 
for limitation of flexion and limitation of extension.  See 
VAOPGCPREC 9-04

During the period of time prior to April 27, 2005, the 
veteran's left knee had a full range of motion which was not 
limited by pain fatigue, weakness, lack of endurance or 
incoordination.  In addition, there was no evidence of 
subluxation, locking pain, joint effusion or crepitus.  Such 
findings were specifically noted during the VA disability 
evaluation examination conduced in March 2003.  There is no 
other evidence from during that period of time which shows a 
more significant degree of disability.  According, the Board 
concludes that the criteria for a compensable initial rating 
for left knee chondromalacia patellae were not met during the 
period of time prior to April 27, 2005.  

The Board further finds that with respect to the period of 
time since April 27, 2005, the evidence does not reflect the 
presence of limitation of motion of the knee of sufficient 
severity to warrant a rating higher than 10 percent.  The 
evidence shows that the left knee disability has not for any 
period of the initial rating claim resulted in limitation of 
motion of the left knee in flexion to less than 45 degrees, 
and does not limit left knee extension.  Such levels of 
limitation are not shown on the VA examination conducted in 
April 2005.  On the contrary, the report of a VA examination 
conducted in April 2005 reflects that the veteran's left knee 
had movement from zero to 140 degrees of motion.  Thus, the 
evidence does not indicate that a higher rating is justified 
when using actual ranges of motion.

The Board has noted that a "claimant's painful motion may 
add to the actual limitation of motion so as to warrant a 
rating under DC 5260 or DC 5261."  VAOPGCPREC 9-98.  In this 
case, the Board finds that the current rating of 10 percent 
adequately reflects the weakness, fatigue, and pain on use 
experienced by the veteran, given the minimal limitation of 
motion otherwise documented in the record.  See 38 C.F.R. 
§ 4.40 (a little used part of the musculoskeletal system due 
to pain may be expected to show evidence of disuse, either 
through atrophy, the condition of the skin, absence of normal 
callosity, or the like).  The VA examination report of April 
2005 reflects that it was noted that the veteran had 
additional loss of function due to pain, but it was noted 
that this was very mild.  Accordingly, the criteria for an 
initial disability rating higher than 10 percent the 
veteran's service-connected left knee chondromalacia patellae 
have not been met.  38 C.F.R. § 4.71a.  

The Board also notes that separate compensable disability 
ratings may be assigned for a knee disorder if there is both 
instability under Diagnostic Code 5257, and arthritis which 
causes limitation of motion under Diagnostic Codes 5260 or 
5261.  See VAOPGCPREC 23-97.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, a 10 percent rating is warranted for 
recurrent subluxation or lateral instability which is 
productive of slight impairment of the knee.  A 20 percent 
rating is warranted for moderate impairment.  A 30 percent 
rating is warranted for severe impairment.  

In this case, the preponderance of the evidence shows that 
the veteran's left knee disability has not in fact resulted 
in instability or subluxation so as to warrant a separate 
disability rating under Diagnostic Code 5257.  For example, 
the VA examination in March 2003 reflects that the left knee 
had Drawer's test and McMurray's tests that were within 
normal limits, and there was no evidence of subluxation.  
Similarly, on the April 2005 examination, no instability of 
the knees joints was noted.  Accordingly, a separate 
disability rating for instability or subluxation of the knee 
is not warranted by the evidence of record.  

For these reasons, the Board finds that the criteria for a 
compensable initial disability for left knee chondromalacia 
patellae prior to April 27, 2005, or a rating higher than 10 
percent thereafter are not met.  


ORDER

A compensable initial disability for left knee chondromalacia 
patellae prior to April 27, 2005, or a rating higher than 10 
percent thereafter is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


